         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 1 of 30

	  

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

ROC NATION, a Delaware Limited
Liability Company,
                                                       Case No.: 1:19-cv-00554-PAE
                                      Plaintiff,
                                                       ANSWER, AFFIRMATIVE
                    -against-                          DEFENSES AND COUNTERCLAIM
HCC INTERNATIONAL INSURANCE
COMPANY, PLC, a United Kingdom-                        (JURY TRIAL DEMANDED)
Domiciled Insurance Company,

                                    Defendant.

       Defendant, HOUSTON CASUALTY COMPANY (hereinafter “HCC”), improperly pled

as HCC INTERNATIONAL INSURANCE COMPANY, PLC, a United Kingdom-Domiciled

Insurance Company, by and through its attorneys, Vogrin & Frimet, LLP, by way of Answer

with Affirmative Defenses to Plaintiff’s, ROC NATION, a Delaware Limited Liability Company

(hereinafter “Plaintiff” and/or “RN”), Complaint respectfully set forth:

                                 NATURE OF THIS ACTION

       1.      The allegations in paragraph 1 set forth a statement of claims brought by RN as

against HCC to which no response is required. To the extent a response is required, HCC denies

the allegations in paragraph 1 of the Complaint.

               a.      Denied.

               b.      Denied.

               c.      Denied.

               d.      The allegations set forth in paragraph 1.d. are legal conclusions to which

no response is required. To the extent a response is required, HCC denies the allegations set

forth in paragraph 1.d. of the Complaint.


	                                                 1
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 2 of 30

	  

               e.      The allegations set forth in paragraph 1.e. are legal conclusions to which

no response is required. To the extent a response is required, HCC denies the allegations set

forth in paragraph 1.e. of the Complaint.

               f.      Denied.

               g.      Denied.

               h.      Denied.

               i.      Denied.

               j.      Denied.

               k.      Denied.

               l.      Denied.

                                 JURISDICTION AND VENUE

       2.      HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 2 of the Complaint.

       3.      HCC admits that it is a citizen of the United Kingdom. HCC lacks sufficient

knowledge or information to determine the truth of the remaining allegations set forth in

paragraph 3 of the Complaint.

       4.      HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 4 of the Complaint.

       5.      HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 5 of the Complaint.

                                         THE PARTIES

       6.      HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 6 of the Complaint.




	                                               2
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 3 of 30

	  

               a.       HCC denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph 6.a. of the Complaint.

               b.       HCC denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph 6.b. of the Complaint.

       7.      HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 7 of the Complaint.

       8.      Admit.

       9.      Denied.

                                  FACTUAL BACKGROUND

A.     HCC denies knowledge or information sufficient to form a belief as to the truth of
       the allegations set forth in paragraph A of the Complaint.

       10.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 10 of the Complaint.

       11.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 11 of the Complaint.

       12.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 12 of the Complaint.

       13.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 13 of the Complaint.

       14.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 14 of the Complaint.

B.     DENIED.

       15.     Denied.




	                                                3
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 4 of 30

	  

       16.     HCC denies the characterization of the allegations regarding Policy No.

B1392BWIF161061 as set forth in paragraph 16 of the Complaint and respectfully refers this

Court to Exhibit A of RN’s Complaint, which speaks for itself.

       17.     HCC denies the characterization of the allegations regarding Policy No.:

B1392BWIF171074 as set forth in paragraph 17 of the Complaint and respectfully refers this

Court to Exhibit B of RN’s Complaint, which speaks for itself.

       18.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 18 of the Complaint.

       19.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 19 of the Complaint.

       20.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 20 of the Complaint.

       21.     Denied.

       22.     Denied.

       23.     Denied.

       24.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 24 of the Complaint.

       25.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 25 of the Complaint.

       26.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 26 of the Complaint.

       27.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 27 of the Complaint.




	                                               4
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 5 of 30

	  

       28.      Denied.

       29.     HCC denies the characterization of the allegations regarding content on its

website as set forth in paragraph 29 of the Complaint and respectfully refers this Court to its

website, which speaks for itself.

       30.     Denied.

       31.     Denied.

       32.     Denied.

C.     Denied.

       33.     Denied.

       34.     HCC denies the characterization of the allegations regarding the subject Policies

and application forms as set forth in paragraph 34 of the Complaint and respectfully refers this

Court to Exhibits A-D of RN’s Complaint, which speak for themselves.

       35.     Denied.

       36.     HCC denies the characterization of the allegations regarding the subject Policies

as set forth in paragraph 36 of the Complaint and respectfully refers this Court to Exhibits A-B

of RN’s Complaint, which speak for themselves.

       37.     HCC denies the characterization of the allegations regarding Policy No.

B1392BWIF161061 as set forth in paragraph 37 of the Complaint and respectfully refers this

Court to Exhibit A of RN’s Complaint, which speaks for itself.

       38.     HCC denies the characterization of the allegations regarding Policy No.:

B1392BWIF171074 as set forth in paragraph 38 of the Complaint and respectfully refers this

Court to Exhibit B of RN’s Complaint, which speaks for itself.

       39.     Denied.




	                                             5
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 6 of 30

	  

       40.    Denied.

       41.    HCC denies the characterization of the allegations regarding Policy No.

B1392BWIF161061 as set forth in paragraph 41 of the Complaint and respectfully refers this

Court to Exhibit A of RN’s Complaint, which speaks for itself.

       42.    HCC denies the characterization of the allegations regarding Policy No.:

B1392BWIF171074 as set forth in paragraph 42 of the Complaint and respectfully refers this

Court to Exhibit B of RN’s Complaint, which speaks for itself.

       43.    HCC denies the characterization of the allegations regarding Policy Nos.:

B1392BWIF161061 and B1392BWIF171074 as set forth in paragraph 43 of the Complaint and

respectfully refers this Court to Exhibits A-B of RN’s Complaint, which speak for themselves.

       44.    Denied.

       45.    Denied.

       46.    HCC denies the characterization of the allegations regarding Policy Nos.:

B1392BWIF161061 and B1392BWIF171074 as set forth in paragraph 46 of the Complaint and

respectfully refers this Court to Exhibits A-B of RN’s Complaint, which speak for themselves.

       47.    Denied.

       48.    Denied.

       49.    Denied.

       50.    Denied.

       51.    Denied.

       52.    Denied.

       53.    Denied.

       54.    Denied.




	                                             6
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 7 of 30

	  

D.     HCC denies knowledge or information sufficient to form a belief as to the truth of
       the allegations set forth in paragraph D of the Complaint.

       55.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 55 of the Complaint.

       56.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 56 of the Complaint.

       57.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 57 of the Complaint.

       58.     Denied.

       59.     Denied.

       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Denied.

       64.     Denied.

       65.     Denied.

       66.     Denied.

       67.     Denied.

       68.     Denied.

       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.



	                                               7
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 8 of 30

	  

       74.     Denied.

       75.     Denied.

E.     Denied.

       76.     Denied.

       77.     Denied.

       78.     Denied.

       79.     HCC denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph 79 of the Complaint.

       80.     Denied.

       81.     Denied.

       82.     Denied.

       83.     Denied.

       84.     Denied.

       85.     Denied.

       86.     HCC denies the characterization of the allegations regarding Policy Nos.:

B1392BWIF161061 and B1392BWIF171074 as set forth in paragraph 86 of the Complaint and

respectfully refers this Court to Exhibits A-B of RN’s Complaint, which speak for themselves.

       87.     Denied.

       88.     Denied.

       89.     Denied.

       90.     Denied.

       91.     Denied.

       92.     Denied.




	                                               8
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 9 of 30

	  

       93.     Denied.

       94.     Denied.

       95.     Denied.

       96.     Denied.

       97.     Denied.

       98.     Denied.

       99.     Denied.

       100.    Denied.

                                      CLAIMS FOR RELIEF

                                 AS AND FOR A FIRST CLAIM
                                  (Breach of Insurance Contract)

       101.    HCC re-alleges and incorporates by reference all allegations in all proceeding

paragraphs as if fully set forth herein.

       102.    Denied.

       103.    Denied.

               a.      Denied.

               b.      Denied.

               c.      Denied.

               d.      Denied.

               e.      Denied.

               f.      Denied.

               g.      Denied.

               h.      Denied.

       104.    Denied.



	                                             9
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 10 of 30

	  

       105.    Denied.

       106.    Denied.

                             AS AND FOR A SECOND CLAIM
              (Breach of the Implied Covenant of Good Faith and Fair Dealing)

       107.    HCC re-alleges and incorporates by reference all allegations in all proceeding

paragraphs as if fully set forth herein.

       108.    Denied.

       109.    Denied.

               a.      Denied.

               b.      Denied.

               c.      Denied.

               d.      Denied.

               e.      Denied.

               f.      Denied.

               g.      Denied.

               h.      Denied.

               i.      Denied.

               j.      Denied.

       110.    Denied.

       111.    Denied.

       112.    Denied.

       113.    Denied.

       114.    Denied.

       115.    Denied.



	                                           10
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 11 of 30

	  

       116.    Denied.

       117.    Denied.

       118.    Denied.

       119.    Denied.

                                 AS AND FOR A THIRD CLAIM
                                      (Declaratory Relief)

       120.    HCC re-alleges and incorporates by reference all allegations in all proceeding

paragraphs as if fully set forth herein.

       121.    The allegations set forth in paragraph 121 are legal conclusions to which no

response is required. To the extent a response is required, HCC denies the allegations set forth in

paragraph 121 of the Complaint.

       122.    The allegations in paragraph 122 set forth a statement of RN’s requested relief to

which no response is required. To the extent a response is required, HCC denies the allegations

in paragraph 122 of the Complaint.

               a.      Denied.

               b.      Denied.

               c.      Denied.

               d.      Denied.

               e.      Denied.

               f.      Denied.

               g.      Denied.

               h.      Denied.

               i.      Denied.

               j.      Denied.



	                                              11
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 12 of 30

	  

       123.    Denied.

       124.    Denied.

       125.    Denied.

                                  JURY TRIAL DEMANDED

       126.    The allegations in paragraph 126 set forth RN’s demand for a jury trial to which

no response is required. To the extent a response is required, HCC denies the allegations in

paragraph 126 of the Complaint.

                                  AFFIRMATIVE DEFENSES

       HCC hereby expressly incorporates into each of the Affirmative Defenses the allegations

and responses set forth in HCC’s Answer as if fully set forth herein.

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       The Complaint is barred in whole or part by the applicable Statute(s) of Limitations.

                              THIRD AFFIRMATIVE DEFENSE

       The Complaint is barred in whole or in part by Waiver, Estoppel and Laches.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff is barred from relief due to its failure to mitigate its damages, if any.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because Plaintiff lacks standing.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because Plaintiff failed to join indispensable and/or

necessary parties.




	                                                12
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 13 of 30

	  

                            SEVENTH AFFIRMATIVE DEFENSE

       Some or all of the claims against HCC may be barred in whole or in part by the

destruction of evidence (spoliation).

                             EIGHTH AFFIRMATIVE DEFENSE

       The relief sought by Plaintiff is barred by the doctrine of unclean hands.

                              NINTH AFFIRMATIVE DEFENSE

       To the extent any of the alleged wrongs were committed by others, any and all such

claims are barred against HCC in their entirety.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are not ripe.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to attorneys’ fees and/or costs.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for breach of the covenant of good faith and fair dealing and its claim for

declaratory relief are duplicative of its first cause of action for breach of contract, and, therefore,

must be dismissed with prejudice.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the “Condition Precedent” in the Policy. Said condition

provides:

       CONDITIONS
       PRECEDENT:              It is a condition precedent to the Insurer’s liability under this policy that
                               the Insured Person(s) are fit and healthy at inception.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the “Basis of Insurance” provision in the Policy. Said

provision provides in relevant part:


	                                                 13
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 14 of 30

	  

       PART ONE – Basis of Insurance

       …

       If the Insured has not notified Insurers about or have misrepresented any material facts or
       circumstances relating to this insurance or make any claim knowing it to be fraudulent, or in the
       case of any fraud or false statement, this insurance will become void from the start of this
       insurance.

       …

                             FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or part to the extent that they are in excess of the

“Limit of Indemnity.” The definition of “Limit of Indemnity” provides:

       Limit of Indemnity:      the maximum amount the Insurer will pay as shown in the schedule.

       And are further barred in whole or part by the “Cover” provision of the Policy. Said

provision provides in relevant part:

       PART THREE – Cover

       …

       In no event shall the Insurer be liable to pay more than the Limit of Indemnity.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by the “Pre-Existing Condition” exclusion

in the Policy. Said exclusion provides:

       PART FIVE – Exclusions

       This insurance does not cover claims directly or indirectly contributed to or caused by:

       …

       12.     Bodily Injury or Sickness to any part of the body where such Accidental Bodily Injury or
               Sickness is wholly or partially, directly or indirectly caused by, contributed to by or
               aggravated by a Pre-Existing Condition.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by its failure to comply with the warranty

as set forth in the “1. Medical Information” condition in the Policy. Said condition provides:


	                                                  14
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 15 of 30

	  

       PART SEVEN – Conditions

       1.     Medical Information
              The Insured warrants that they have made all reasonable enquires to establish that the
              contracting party does not suffer any physical impairment, mental impairment or medical
              condition which may increase the risk of non-performance of the Insured contract, and
              that the Insured has disclosed to the Insurer all such information known by the Insured.
              The Insured will immediately disclose to the Insurer all further such information which
              comes to the attention of the Insured at any time either before or after the inception of this
              Insurance which does or may indicate the existence of any such impairment or medical
              condition.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by its failure to comply with the “2.

Change in Circumstances” condition in the Policy which provides:

       2.     Change in circumstances
              The Insured must obtain the Insurer's prior written agreement if there are any changes
              which may materially affect this Insurance including but not limited to changes in the
              terms, conditions or scope of the Insured contract shown in the schedule. The Insurer
              may then vary the terms and conditions of this insurance. If the Insured are in any doubt
              whether a change is material, the Insured should consult their broker or agent. In the
              event that the Insured contract shown in the schedule is terminated, this Insurance shall
              automatically and immediately come to an end simultaneously with the effective date of
              termination of the Insured contract, without further notice.

                         NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by its failure to comply with the “3.

Notice and proof of loss” condition which provides:

       3.     Notice and proof of loss
              Notice must be given to the Insurer as soon as reasonably possible of anything which
              results or may result in a claim under this Insurance. The Insured must keep all records
              so that the amount of any claim can be determined. All such records must be available for
              inspection by the Insurer in the event of a claim.
        	 
                          TWENTIETH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by its failure to comply with the “4.

Mitigation clause” condition in the Policy which provides:

       4.     Mitigation clause
              Any payments under this Insurance will only be made if the Insured cooperate with the
              Insurer in the investigation of any claim or incident leading to a claim and agree to take all
              reasonable action in their power to mitigate any loss under this policy.



	                                                 15
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 16 of 30

	  

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

        Plaintiff has an obligation to prove its claim and failed to do so.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

        Plaintiff failed to cooperate with HCC in the investigation of this claim.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred in whole or in part due to scrivener’s error, and the intent and

mutual understanding of the parties when entering into the Policy.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

        The allegations in Plaintiff’s Complaint fail to set forth its claims with sufficient

particularity to enable HCC to determine all applicable affirmative defenses. HCC therefore

reserves its right to assert additional defenses that may be applicable, to withdraw any defenses

that are found to be inapplicable, and to more specifically assert affirmative defenses once the

precise nature of the claims are ascertained through discovery and further investigation.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

        To the extent that Plaintiff misrepresented facts in applying for or proposing that

insurance be issued or otherwise failed to satisfy conditions precedent to the policy, such policy

is void ab initio and Plaintiff has no claim thereunder and HCC seeks full recovery of all

amounts paid under the policy subject to a credit to Plaintiff to reflect the return of any premium

paid.

        WHEREFORE, HCC respectfully requests that this Honorable Court dismiss Plaintiff’s

Complaint with prejudice and award HCC the attorneys’ fees, costs and disbursements which

HCC incurs in defending against this Complaint.




	                                                16
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 17 of 30

	  

                     COUNTERCLAIM FOR DECLARATORY JUDGMENT

       HCC, by and through its attorneys, Vogrin & Frimet, LLP, by way of this Counterclaim

against RN, hereby comes forth and says:

             NATURE OF COUNTERCLAIM FOR DECLARATORY RELIEF

       1.      HCC brings this Counterclaim to obtain a declaratory judgment pursuant to Rules

13 and 57 of the Federal Rules of Civil Procedure, wherein HCC seeks an order of this

Honorable Court declaring that: (A) RN failed to cooperate with HCC in the investigation of this

claim; (B) by failing to cooperate with HCC in the investigation of this claim, RN has materially

breached the Policy/Contract; and, therefore, (C) HCC’s denial of this claim for RN’s failure to

cooperate was appropriate; (D) as a result of RN’s failure to cooperate with HCC’s investigation

of this claim, HCC is not liable to indemnify RN for any alleged loss in connection with the

claims and/or allegations set forth in RN’s Complaint; and (E) HCC is entitled to repayment of

all amounts paid under the policy with interest costs and fees.

                                STATEMENT OF FACTS
                             RELEVANT TO COUNTERCLAIM

A.     Factual Background

       2.      As part of their good faith efforts to investigate this claim, HCC entered into a

Non-Disclosure Agreement (“NDA”) at the request of RN in order to be provided information

RN deemed confidential. The information and agreements obtained, and their contents will be

set forth in further detail upon written agreement between the parties or a protective order being

entered by the Court. However, as a result, HCC is limited in providing certain details related to

these allegations.

       3.      RN is a subsidiary of Live Nation Entertainment, Inc. (“LNE”), which was

founded in 2008.



	                                              17
           Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 18 of 30

	  

           4.     Career Artist Management, LLC (“CAM”), also a subsidiary of LNE, was

founded in 2005 by Jordan Feldstein (“Mr. Feldstein” and/or “Decedent”).

           5.     CAM provided management services on a contract fee basis to various music

artists.

           6.     Prior to his death, Mr. Feldstein managed Maroon 5 since its inception and also

managed a lineup of other clients under the CAM name.

           7.     Mr. Feldstein was the sole person/manager responsible for each artist of CAM

prior to his death.

           8.     Prior to his death, Mr. Feldstein owned a percentage of CAM with the remaining

percentage owned by Artist Nation Management Group, LLC (also a subsidiary of LNE).

B.         Relationship between CAM and RN

           9.     Mr. Feldstein and RN entered into an agreement on or about September 14, 2016,

whereby Mr. Feldstein agreed to sell his interest in CAM to RN (the “Purchase Agreement”).

However, on or about December 22, 2017, Mr. Feldstein passed away.

C.         The Policies

           10.    Subsequent to entering into the Purchase Agreement, RN sought, and HCC issued

policy No.: B1392BWIF161061 (the “2016-2017 Policy”).

           11.    The intent and understanding of the parties when seeking and issuing the 2016-

2017 Policy was that it would solely insure the purchase price RN paid for a portion of Mr.

Feldstein’s share of CAM less any recoupment generated as the result of and/or during the time

services were performed by Mr. Feldstein.

           12.    In fact, the 2016-2017 Policy insured the purchase price with a limit of indemnity

in the amount of $14,500,000.




	                                                18
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 19 of 30

	  

       13.     The 2016-2017 Policy clearly sets forth when coverage is triggered and provides:

       PART THREE – Cover

       The Insurer will pay the Direct Ascertained Net Loss, up to the Limit of Indemnity, suffered by
       the Insured directly resulting from the non-performance of the insured contract due to the Insured
       Person’s Failure to Survive during the Period of Insurance.

       14.     The 2016-2017 Policy clearly sets forth the definition of Direct Ascertained Net

Loss and provides:

       Direct Ascertained
       Net Loss                 means the amount remaining that the Insured is obliged to pay to satisfy
                                its financial obligation or incurs as a loss under the insured contract after
                                subtracting all revenue and other value generated as the result of and/or
                                during the time services were performed by the Insured Person.

       15.     The 2016-2017 Policy identified Mr. Feldstein as the “Insured Person.”

       16.     RN, and/or its broker, were made aware of the wording of the policy including all

terms and conditions of the policy.

       17      The 2016-2017 Policy lapsed on or about September 14, 2017.

       18.     Thereafter, RN sought to adjust the coverage to include Adam Levine. After

negotiation, a new policy was issued which included coverage for Adam Levine as well as

adding coverage for disability. HCC issued, policy No.: B1392BWIF171074 (the “2017-2018

Policy” and/or the “Policy”).

       19.     Although the 2016-2017 Policy lapsed, the 2017-2018 Policy was intended to and

understood by the parties to be a renewal policy, as admitted by RN.

       20.     The intent and understanding of the parties when seeking and issuing the 2017-

2018 Policy was that it would solely insure the purchase price less any recoupment generated as

the result of and/or during the time services were performed by Mr. Feldstein.

       21.     In fact, the 2017-2018 Policy insured the purchase price less RN’s recoupment of

$2,085,177 in 2016, which reflects revenue generated as the result of and/or during the time



	                                                  19
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 20 of 30

	  

services were performed by Mr. Feldstein, for a total limit of indemnity in the amount of

$12,529,222.

       22.     As a result, any scriveners error(s) in the 2017-2018 Policy are de minimus and

represent mere typographical errors which do not reflect or change the true intent and

understanding of the Parties when entering into the Policy.

D.     RN’s Insurance Claim

       23.     On or about December 27, 2017, the placing broker notified HCC of Mr.

Feldstein’s death and on or about April 6, 2018 certain claim information was submitted by RN.

       24.     RN’s insurance claim indicated that RN understood it purchased a “Critical Asset

Protection Policy,” covering its “Direct Ascertained Net Loss.”

       25.        RN’s insurance claim establishes that RN understood the Policy does not protect

RN’s anticipated profits from entering into the Purchase Agreement, but only the First Closing

Purchase Price less any recoupments that were generated as the result of and/or during the time

services were performed by Mr. Feldstein.

       26.     Correspondence from RN in response to requests for information from HCC and

Matson, Driscoll & Damico LLP (“MDD”), particularly correspondence dated July 18, 2018,

provides that RN was basing its loss calculations on the First Closing Purchase Price less

revenue recouped by RN as a result of and/or during the time services were performed by Mr.

Feldstein.

E.     HCC’s Investigation of the Claim

       27.     On or about May 2, 2018, HCC sent RN a combined reservation of rights and a

request for information (the “ROR”). The document is not attached based on the NDA described

in paragraph 2.




	                                              20
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 21 of 30

	  

       28.     The ROR requested information and documentation including but not limited to:

(1) how RN acquired certain artists that were formerly under the CAM name prior to Mr.

Feldstein’s death; (2) what happened to the membership interest RN acquired in CAM; and (3)

documents referenced in the Purchase Agreement, including but not limited to the Third

Amended and Restated Limited Liability Company Agreement of CAM (the “Operating

Agreement”).

       29.     HCC also advised RN that it was appointing MDD, Forensic Accountants in New

York, New York, to assist in the investigation, compilation and review of all information

regarding the alleged Direct Ascertained Net Loss and requested that RN fully cooperate with

MDD in this regard and reserved HCC’s rights in full.

       30.     On or about May 7, 2018, MDD forwarded RN a preliminary request for

information. The document is not attached based on the NDA described in paragraph 2.

       31.     MDD requested information and documentation from RN to support its financial

aspect of this claim such as the Quarterly Fee Tail statements for CAM and RN, monthly trust

detail, profit and loss statements, general ledgers, bank statements, copy of the Amended and

Restated Executive Employment Agreement (the “Employment Agreement”), list of artists that

were previously managed by CAM and now by RN, and all exhibits that were attached to the

Purchase Agreement.

       32.     On May 30, 2018, and June 8, 2018, MDD and HCC received purported

responses from RN to their requests for information respectively. The documents are not

attached based on the NDA described in paragraph 2.

       33.     Aside from providing a copy of the Operating Agreement and Employment

Agreement, said responses indicated that CAM and/or RN continued to manage certain artists.




	                                            21
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 22 of 30

	  

       34.     RN’s responses represented that other artists are no longer managed by CAM.

       35.     RN further represented that certain artists remained clients of CAM as of the date

of Mr. Feldstein’s death and, with the “scaling down” of CAM’s roster of artists and staff of

employees, they were “moved” over to RN.

       36.     RN indicated that it continued to maintain a membership interest in CAM.

       37.     RN’s correspondence in response to HCC’s and MDD’s request for information

also included a “Termination Agreement.” The documents is not attached based on the NDA

described in paragraph 2.

       38.     Although RN made mention of the Termination Agreement, RN did not provide a

copy of the Termination Agreement until on or about July 3, 2018.

       39.     Although the Termination Agreement reflects that it was entered into on March

19, 2018, RN failed to notify HCC about the existence of and terms of the Termination

Agreement prior to its execution, nor when it was executed or when RN submitted its insurance

claim. The Termination Agreement was also entered into after HCC received notice of the

claim, and, as such, RN failed to notify HCC of its intent to alter the contract.

       40.     RN’s July 3, 2018 correspondence was also accompanied by Releases for certain

artists no longer managed by CAM, as well as a Trademark Assignment Agreement (“TM

Agreement”).

       41.     The Purchase Agreement, Termination Agreement, Operating Agreement,

Employment Agreement, and TM Agreement each carve out or play a part in RN recouping the

purchase price from revenue generated as the result of and/or during the time services were

performed by Mr. Feldstein.




	                                               22
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 23 of 30

	  

       42.     Artists that “moved” from CAM to RN each now provide a revenue stream

directly to RN that can only be attributed to and/or classified as revenue generated as the result

of and/or during the time services were performed by Mr. Feldstein, as, by RN’s own admission,

he was the sole person/manager responsible for these artists prior to his death.

       43.     As such, HCC and MDD sought financial information and documentation

regarding monies received or to be received by RN in accordance with the terms of these

agreements and from artists that “moved” from CAM to RN immediately following Mr.

Feldstein’s death.

       44.     Although HCC and MDD rightfully sought the aforementioned documents and

information, RN provided minimal information and objected to and refused to provide anything

further on the purported basis that it “was not relevant.”

       45.     Aside from the aforementioned objection to pertinent requests regarding the

financial aspect of this claim, RN also objected on the alleged basis that the information

requested is “confidential,” although HCC and MDD executed a NDA, which neither were

required to do by law.

       46.     HCC’s and MDD’s execution of the NDA was one of many good faith efforts to

investigate, adjust and resolve RN’s claim.

       47.     HCC also requested that RN provide executed HIPAA release forms for the

Decedent’s medical records. In response to this request, RN advised HCC that it did not

represent the Decedent or the Decedent’s estate.

       48.     The duty to cooperate under the terms and conditions of the policy rest with RN,

and RN alone. They have to obtain compliance of the Insured Person, or their estate. A lack of

compliance by the Insured Person creates a failure to cooperate on the part of the Insured.




	                                               23
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 24 of 30

	  

       49.     Thereafter, although not legally required to do so, in another effort of good faith

to investigate, adjust and resolve the claim HCC requested, and RN provided, contact

information for counsel for the Decedent’s estate. However, upon communicating with counsel

for the estate, HCC was advised that counsel for the Decedent’s estate would not provide an

executed HIPAA release form nor any medical information/documentation unless it was directly

requested by RN. The documents are not attached based on the NDA described in paragraph 2.

       50.     Despite RN’s obligation to cooperate with HCC in the investigation of this claim

and HCC rightfully seeking this information, RN failed to request same from the Decedent’s

estate and appears to have stonewalled HCC’s investigation in this regard.

       51.     Although    RN     objected   to   and   refused   to   provide   further   financial

information/documentation necessary for HCC to continue to adjust this claim and for MDD to

continue its analysis of same, MDD’s analysis and investigation as of August 13, 2018, indicated

a value of potential claim amount of $1,176,595 for potential revenue lost for those bands/talent

that appear to have left CAM and/or did not join RN or were not involved in the Termination

Agreement.

       52.     As such, on or about August 13, 2018, HCC offered $1,176,595 as a good faith

payment for this portion of the claim without prejudice and under a full reservation of rights.

Along with this offer, HCC also continued to advise RN that it requires its continued cooperation

to obtain all additional information requested to fully evaluate the claim.

       53.     RN accepted HCC’s good faith payment offer on or about August 20, 2018, and,

since that time and prior thereto, has and continues to refuse to provide the aforementioned




	                                                24
                  Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 25 of 30

	  

information, which is necessary for HCC and MDD to continue to evaluate the further portions

of the claim.1

                54.              HCC invited an in-person meeting with RN in yet another good faith attempt to

clarify issues and resolve this matter. RN agreed to an in-person meeting after several repeated

requests. As such, the parties held a meeting on September 21, 2018 at RN’s office located in

New York, New York.

                55.              HCC flew in a representative from London who was present at the meeting.

Although RN represented that it wanted the meeting to be held at its office because “it would be

helpful for [its] CFO to have the meeting there where he can easily locate any financial records,”

no such documents were provided.

                56.              Following the aforementioned in-person meeting, RN continued to refuse and

failed to provide the requested information, which is essential for HCC to continue its evaluation

of this claim.

                57.              As a result of RN’s failure to cooperate with HCC in its investigation of this

claim, HCC denied the remainder of the claim on September 28, 2018, and set forth its

reservation of rights pertaining to other policy provisions as well.2 The document is not attached

based on the NDA described in paragraph 2.

                58.              After HCC’s denial of the remainder of the claim, HCC remained open to and

continued discussions with RN, while continuing to stress that the claim remained denied and

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
           Despite RN’s own insurance claim, which alleges a direct ascertained net loss in the amount of
$10,759,869, and HCC’s good faith payment in the amount of $1,176,595, RN has and continues
to demand the policy limits; $12,529,222.
2
  It should also be noted that HCC reserved the right to void the Policy ab initio due to, upon
information and belief, certain failures to comply with conditions precedent and
misrepresentations concerning Mr. Feldstein’s health, which remain under investigation.



	                                                                                                       25
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 26 of 30

	  

that HCC’s hands were tied unless and until RN provided the outstanding information that had

been requested multiple times.

       59.     Having continued to reserve its rights in full and continuing to stress that the

claim remained denied, HCC agreed to participate in a non-binding mediation to attempt to

resolve issues concerning the outstanding information; to no avail.

       60.     Although HCC and MDD sought relevant financial information from RN in order

to quantify this claim, leaving other coverage issues aside, RN has and continues to refuse to

provide the financial information requested.

       61.     Financial information and documentation concerning the aforementioned

agreements are necessary and required in order for HCC and MDD to continue to adjust and

analyze this claim.

       62.     Financial information and documentation concerning artists that were solely

managed by Mr. Feldstein under the CAM name prior to his death and subsequently and

conveniently “moved” to RN thereafter are necessary to HCC’s and MDD’s ability to adjust and

analyze this claim.

       63.     Consideration called for and/or received or to be received in accordance with the

aforementioned agreements and revenue received from artists that “moved” from CAM to RN

each represent revenue generated as the result of and/or during the time services were performed

by Mr. Feldstein.

       64.     Mr. Feldstein was the founder and principal of CAM.           In this regard, any

consideration received in exchange for transferring the CAM name also represents revenue

generated as the result of and/or during the time services were performed by Mr. Feldstein.




	                                             26
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 27 of 30

	  

        65.    RN has and continues to refuse to provide financial information and

documentation concerning these agreements.

        66.    RN has and continues to refuse to provide financial information and

documentation concerning artists that “moved” from CAM to RN immediately following Mr.

Feldstein’s death.

        67.    RN has and continues to refuse to provide financial information/documentation

that was requested as far back as May 2018.

        68.    Due to RN’s failure to provide the aforementioned information and

documentation, HCC was left with no other choice but to deny the remainder of RN’s claim

based on their breach of their obligation to cooperate with HCC in the investigation of this claim.

        69.    HCC made every good faith attempt to adjust and analyze this claim prior to its

denial, and to keep discussions open with RN thereafter while stressing that the claim remained

denied and continuing to reserve its rights.

        70.    The simple fact of the matter is that RN has an obligation to prove its claim and to

cooperate with HCC in the investigation of the claim and it failed to do so.

        71.    As a result, RN has failed to cooperate with HCC’s investigation of this claim and

has therefore materially breached the Policy.

                              COUNT I
       COUNTERCLAIM FOR DECLARATORY JUDGMENT AGAINST PLAINTIFF

        72.    HCC re-alleges and incorporates by reference all allegations in all proceeding

paragraphs as if fully set forth herein.

        73.    As indicated above, a dispute has arisen with respect to whether HCC is obligated

to indemnify RN for its alleged loss after RN failed to cooperate with HCC in the investigation

of this claim as well as the true intent and understanding of the Parties regarding the application



	                                              27
         Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 28 of 30

	  

of the Policy.

         74.     HCC has the right to investigate this insurance claim and RN has an obligation to

prove its claim, which it has failed to do.

         75.     HCC maintains that RN failed to cooperate with HCC in the investigation of this

claim.

         76.     Despite HCC’s numerous requests for relevant financial information required to

fully adjust this claim, RN has and continuously refuses to provide this information.

         77.     As a result of RN’s failure to cooperate with HCC in the investigation of this

claim, HCC denied the remainder of the claim on September 28, 2018.

         78.     Although, HCC denied the remainder of the claim, HCC continued to remain

open to discussions with RN while stressing that the claim remained denied and continuing to

reserve its rights in full and requesting the outstanding information/documentation required to

continue discussions.

         79.     HCC made several good faith attempts to adjust this claim prior to its denial as

well as several good faith attempts to discuss this matter with RN even after the denial; to no

avail, as RN has and continues to refuse to provide the information necessary to continue to

adjust this claim or continue discussions.

         80.     Although RN has an obligation to cooperate with HCC in the investigation of this

claim, RN failed to request HIPAA releases and medical documents concerning Mr. Feldstein’s

health from his estate and, upon information and belief, has stonewalled HCC’s investigation in

this regard.




	                                              28
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 29 of 30

	  

        81.      Despite admitting it understood how the Policy applied and the parties’ intent

when they sought and issued the Policy, RN now seeks to alter the Policy into something it is not

and was never intended to be by the Parties.

        82.      As a result, HCC brings this counterclaim for declaratory judgment so this

Honorable Court may determine the respective rights, duties, and liabilities of HCC, with respect

to the Policy.

        83.      HCC respectfully requests a judgement in its favor declaring that: (A) RN failed

to cooperate with HCC in the investigation of this claim; (B) by failing to cooperate with HCC in

the investigation of this claim, RN has materially breached the Policy/Contract; and, therefore

(C) HCC’s denial of this claim for RN’s failure to cooperate was appropriate; (D) as a result of

RN’s failure to cooperate with HCC’s investigation of this claim, HCC is not liable to indemnify

RN for any alleged loss in connection with the claims and/or allegations set forth in RN’s

Complaint; and (E) HCC is entitled to repayment of all amounts paid under the policy with

interest costs and fees.

        84.      This Declaratory Judgment action is sought because HCC does not otherwise

have an adequate remedy at law.

        WHREREFORE, HCC respectfully requests that this Honorable Court enter a judgment

in its favor and against RN declaring that:

        A. RN failed to cooperate with HCC in the investigation of this claim;

        B. By failing to cooperate with HCC in the investigation of this claim, RN has materially

              breached the Policy/Contract;

        C. HCC’s denial of this claim for RN’s failure to cooperate was appropriate; and




	                                              29
        Case 1:19-cv-00554-PAE Document 11 Filed 03/22/19 Page 30 of 30

	  

       D. HCC is not liable to indemnify RN for any alleged loss in connection with the claims

           and/or allegations set forth in RN’s Complaint due to RN’s failure to cooperate.

       E. HCC is entitled to repayment of all amounts paid under the policy with interest costs

           and fees.

                                       JURY TRIAL DEMANDED

       HCC hereby demands a jury trial as provided by Rule 38(a) of the Federal Rules of Civil

Procedure as to all issues or claims for which a jury trial is allowed.

Dated: New York, New York
       March 22, 2019

                                                       Respectfully submitted,

                                                       VOGRIN & FRIMET, LLP.


                                               BY:      /s/ George J. Vogrin
                                                       George J. Vogrin, Esq. (GV5889)
                                                       Michael J. Frimet, Esq. (MF2051)
                                                       Walter D. Santiago, Jr., Esq. (WS1042)
                                                       150 Broadway, Suite 1200
                                                       New York, New York 10038
                                                       (212) 513-1075
                                                       Attorneys for Defendant,
                                                       Houston Casualty Company




	                                               30
